NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

BERNARDO ENRIQUE ALVAREZ                 )
a/k/a ARMANDO RODRIGUEZ,                 )
                                         )
             Appellant,                  )
                                         )
v.                                       )     Case No.   2D19-4223
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 2, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Barbara Twine-
Thomas, Judge.

Bernardo Enrique Alvarez a/k/a
Armando Rodriquez, pro se.




PER CURIAM.


             Affirmed.


SILBERMAN, SLEET, and SMITH, JJ., Concur.